*562In a proceeding pursuant to SCPA article 16 to admit the will of Clara Nevai to original probate, the petitioner, Anna M. Somogyi, appeals from an amended order of the Surrogate’s Court, Westchester County (Scarpino, S.), dated February 8, 2005, which denied the petition and, in effect, dismissed the proceeding.
Ordered that the amended order is affirmed, with costs.
It is within the discretion of the Surrogate to determine whether to admit to original probate in New York the will of a nondomiciliary (see SCPA 1605 [1]; Matter of Heller-Baghero, 26 NY2d 337, 341-343 [1970]; Matter of Nelson, 125 Misc 2d 451, 454 [1984]), even when that will has been admitted to probate in another jurisdiction (see SCPA 1605 [2]). Miller, J.P., Ritter, Spolzino and Dillon, JJ., concur. [See 7 Misc 3d 188 (2005).]